Title: Treasury Department Circular to the Collectors of the Customs, 21 September 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,September 21, 1791.
Sir,

It being necessary to ascertain correctly the state of the public monies in the several Custom-Houses, I enclose you a form of a return of bonds which may not be paid with punctuality, which it is my desire that you regularly transmit at foot of every monthly return of bonds, though there should be none unpaid, noting in the proper column that the fact is so.
Those parts which are printed in Italic characters, are proposed to be varied as the dates, parties, names, sums, &c. shall, in the future course of business, require. In order to shew the state of things at the time of commencing the transmission of these returns, it will be proper that the first monthly schedule of bonds, which you shall send forward after the receipt of this letter, shall be accompanied with a general return of bonds unpaid (if any such there be) from the opening of the Custom-House in your district to the time of making up the return.
It will be proper in future that all draughts of the Treasurer upon you have a hole cut or punched through his signature, about one half of an inch in diameter, prior to your transmitting them to this office.
The following regulation is proposed hereafter with respect to cancelled certificates of registry and enrolment. When a master or owner of a vessel, or any person in their behalf shall deliver a certificate of registry or enrolment to any Collector from whose district the same shall not have been issued, the said certificate or enrolment is before filing to be punched or cut through, in the place of the signature of the Secretary of the Treasury or Collector, with a hole of not less than half an inch diameter. After which the said certificate is to be transmitted by the first post to this office, where the margin containing the subscription and seal of the Custom-House officers will be cut off, and transmitted with the requisite memorandums for cancelling the bond, and may be filed in your office.
In regard to the admeasurement of vessels I think it necessary to give the following instructions. 1st. All foreign vessels are to be admeasured whenever they shall arrive in your district under circumstances, which occasion the tonnage duty to accrue upon them, and 2d. all vessels of the United States are to be admeasured anew upon every change of property, or upon their introduction as vessels belonging to your district from some other district in which they were before owned; or in other words whenever it is necessary to grant a new register.
I am, Sir,   Your obedient Servant,
Alex HamiltonSecretary of the Treasury.
P.S. It is much wished that the returns of duties on Tonnage and goods imported for the quarter ending the last of Septr. may be forwarded with all possible dispatch; in order to prepare for Congress early in the session a general return for the year preceding.
